JUDGE, J.
This was an action by the plaintiffs below to recover of the Mobile & Girard Railroad Company damages for the failure to deliver certain goods alleged to have been received by the defendant to be delivered to the plaintiffs at Troy, Alabama.
There was a controversy between the parties based upon the evidence, as to whether the goods had ever been received by the defendant for delivery at the proper place of destination, and also as to whether the defendant had ever received pay for their transportation.
The court, of its own motion, gave to the jury the following charge : “If the jury believe, from the evidence, that the defendant received pay on the freight for the goods in question, that was sufficient evidence that the defendant had the goods at that time in possession.” This was a charge upon the sufficiency of the evidence, and clearly invaded the province of the jury.
The judgment is reversed and the cause remanded.